Pending the determination of the charges made against respondent in a proceeding brought to remove him from the office of Justice of the Peace of the Town of Babylon, he resigned that office. It is our opinion that since the purpose of the proceeding has been effected by respondent’s resignation, the proceeding has become moot and no further action therein by this court is required or permissible (see Code Crim. Pro., § 132). The proceeding is accordingly dismissed. Present — Nolan, P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.